DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A(i), B(i), and C(ii) in the reply filed on 8/3/2021 is acknowledged.
Claims 15 and 22-24 are withdrawn.  Claims 13-14, 16-21, and 25-29 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14, 16-21 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 13, the last clause recites that “the neutralizer releasing layer disposed between an edge of the hole and extending in a radial direction away from the hole toward the waste bag connector.”  Examiner notes that when using a term “between,” there should be two endpoints identified.  The first one is an edge of the hole, but it is not readily clear what the other endpoint should be.  It seems that the second endpoint may be the waste bag connector, i.e., the neutralizer releasing layer does not extend radially outward of the waste bag connector.  For examination, Examiner assumes the above limitation to read “the neutralizer releasing layer extending in a radial direction between an edge of the hole and the waste bag connector.”

Re Claim 20, the claim recites “the neutralizer releasing layer is adapted to be released when exposed to moisture.”  This seems to suggest that the releasing layer is separated without damage from another layer of the ostomy device or from the skin of a user.  However, based on the Specification, it is best understood that the releasing layer releases a neutralizer material when the releasing layer is wet.  The releasing layer is formed of a neutralizer material embedded within a matrix material, and when the matrix material dissolves upon contact with moisture, the neutralizer material is thereby released.  For examination, Examiner interprets the claim to read “the neutralizer releasing layer, upon exposure to moisture, is adapted to release a neutralizer.”
The remaining dependent claims are rejected at least for being dependent from Claim 13 and thus incorporates the indefinite subject matter.
Allowable Subject Matter
Claims 13-14, 16-21 and 25-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
inter alia, a neutralizer releasing layer extending radially on the distal side of a backing layer between an edge of a hole that accommodates a stoma and an ostomy bag connector.
WO 02/05735, cited in the Written Opinion of the corresponding WIPO application of the current case, discloses an adhesive layer (26), a backing layer (24), and positioned on the backing layer is a foam layer (20) coated with an adhesive matrix containing a dispersion of polysaccharides that would swell to form a gel when exposed to fluid.  The gel does not get released from the adhesive matrix (page 7 lines 24-27).  Additionally, the foam layer, which is on a distal side of the backing layer, does not extend between an edge of the hole (32) that accommodates the stoma and the ostomy bag connector (shoulder 18 of faceplate 12).
Nielsen et al. (US 2003/0004477) discloses an ostomy appliance having an adhesive wafer (2) and a sealing member (5) positioned radially inward of the hole (3) in the adhesive wafer (different from what is required by the claims of the current Application), and an ostomy bag connecting to the adhesive wafer at a location radially outside of the sealing member.  Nielsen also does not teach that the sealing member can release a neutralizer.
Cramer et al. (US 2010/0114044) discloses an ostomy appliance having an adhesive layer (24), an ostomy bag connected to a distal side of the adhesive layer by welding (23), and a shape-defining member (40) on the distal side of the adhesive layer at a position radially outward of the welding (different from what is required by the current Application).  Cramer does not disclose that the shape-defining member releases a neutralizer.
Bach et al. (US 2010/0204664) discloses an ostomy appliance with an adhesive layer (4), a second adhesive layer (5), an ostomy bag (2) attached to the second adhesive layer, and an impermeable layer (7) formed on a distal side of the second adhesive layer between an edge of the hole (6) and where the ostomy bag is attached to the second adhesive layer.  Bach does not teach that the impermeable layer can release a neutralizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
14 August 2021